DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1 and 3-19 are pending in the application.  Claims 2 and 20-22 have been cancelled.
Amendments to the claims 1 and 16, filed on 12 January 2021, have been entered in the above-identified application

Terminal Disclaimer
The terminal disclaimer filed on 12 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/975,915 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 12 January 2021, regarding the 35 U.S.C. §112 and §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicant's arguments and amendments to the claims.
Applicant's arguments in the response filed 12 January 2021, regarding the double patenting rejections made of record, have been fully considered and are deemed persuasive.  The double patenting rejections have been withdrawn in view of the filed Terminal Disclaimer (see above).

Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to the closest prior art of record Haney et al. (US 2006/0230989 A1), as relied upon in the 35 U.S.C. §103 rejections in the Office Action mailed 28 September 2020:  The indicated prior art, while providing for --a blow-molded plastic structure--; does not provide any disclosure or teachings for a person to have made --the plurality of tripodal depressions--.  (The allowable subject matter pertains to each of the tripodal depressions comprising "no more than three indentations disposed in triangular arrangement, and a triangular island centrally disposed between the indentations, such that the triangular island has a hollow interior portion disposed between the central triangular portion and the first outer portion".)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Haney with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Haney in such a way as to meet the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781